DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 9-16 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 19 October 2021 has been entered.
Claims 1-2 and 4-16 remain pending in the application wherein claims 9-16 had been withdrawn due to amendment.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-16 directed to an invention non-elected without traverse.  Furthermore, claim 9 does not include all the limitations of claim 1.  Accordingly, claims 9-16 have been cancelled.

Allowable Subject Matter
Claims 1-2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is the teachings of Hamamura et al. (WO 2016/171117, previously cited, using US PGPub. No. 2018/0043474, previously cited, as an equivalent English translation) and Kwon et al. (US PGPub. No. 2014/0374137, previously cited) as outlined in the Non-Final Office Action mailed 19 July 2021.  However, Hamamura teaches away from the claimed solidified alloy layer under the groove because it may cause deviation of the crystal orientation from the preferred {110} <001> orientation (paragraph 0056) and the groove forming method includes an assist gas that plays a role of removing a component that is melted or evaporated from the steel sheet with the laser irradiation (paragraph 0096).  Kwon teaches where some of the solidifying melted byproducts of the steel sheet are removed (paragraph 0012) while some of the solidification portion remains at a specified thickness (paragraph 0017).  However, Kwon is silent regarding the size of particles of the solidified alloy layer and does not recite a controlled rate of quenching such that the particle size is not necessarily present (as compared to the instant specification, p. 12, that states the average particle diameter is controlled by controlling the cooling speed when the groove is quenched).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 5-6, filed 19 October 2021, with respect to the obviousness-type rejection have been fully considered and are persuasive.  

Applicant’s argument that the resolidification portions disclosed by Kwon are only on grooves (instead of under grooves) is not convincing as there does not appear to be a patentable distinction between solidification portions (33, 35) of Kwon formed on the bottom and/or side(s) of the grooves (i.e. under the vacant space of the groove) (Kwon, Fig. 3) and the solidified alloy layer (30) formed under the groove (i.e. under the vacant space of the groove) of the instant application (Figs. 2-3).  However, Kwon is silent regarding the size of particles of the solidified alloy layer and therefore does not teach all the limitations of instant claim 1.
The rejection of claims 1-2 and 4-8 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784